Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/902,605 filed 6/16/2020.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 6/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lever rotatable by a pull cable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is an inadequate written description of the lever rotatable by the pull cable.
As described and shown pull cable 36 is connected at one end to an actuator 34 and at the opposite end to a cam 72.  While the actuator 34 is disclosed as being a lever it is not he lever of the claims as understood because it is not rotatable by the pull cable.  The actuator acts upon the pull cable.  The actuator is also claimed as separate element to the lever rotatable or movable by the pull cable.  There is also disclosed a push-lever 62, but as understood this is not the lever of the claims as it too is a separately claimed element.  It is not clear element is the lever of the claims which is rotatable or movable by the cable?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 16 and 17 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0203801 to Jammalamadaka et al.
In the embodiment for Figures 4A/B Jammalamadaka provides a head restraint operable by push-pin 66 and push rod 98, or a push-rod 94 which is considered the pull cable of the claims as they operate the same [see element 64 in Fig. 3].  A lever 100 is rotatable about pivot 102.  Locking plate 14’ and latch or “locking trigger” 38 are provided as well as damping mechanism 52 including a pinion gear 54 considered the pawl of the claims.  Alternatively for at least claims 1, 9 and `17 plate P1’ may be considered a lever.  With respect to claim 16, cable 64 and rod 94 are routed through rod 22.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2011/0095592 to Willard et al. which corresponds to CN 102555964 cites as the closest prior art in the written opinion mailed 7/21/17 (NPL cite 1 of 6/16/20 IDS) discloses a head restraint operable by both push-button and pull cable including a locking plates and trigger plate.  Willard however uses chuck clips 147 to reduce vibration rather than a pawl [0069].
In U.S. 2013/0193736 to Shimizu et al. note the following passages:
[0176] Further, when the lock pin 161 is pushed in the lock hole 133, the taper 161b of the lock pin 161 abuts the tapered support 133a of the hole wall of the lock hole 133 as well as the shaft tip 161c abuts the tip support 133b. In this way, the lock pin 161 can be reliably pushed into the lock hole 133, as well as rattle or noise can be prevented.
[0638] According to the variation as described above, since the compression spring 660, which is the biasing unit to bring the button 540 back to the original position, can be placed near the button 630, the accuracy can be improved in bringing back the button to the original position. Therefore, rattle can be prevented in button operation. Further, since the compression spring 660 is provided between the button holder 650 which is attached to the button mount 612 and the button body 640 which is held by this button holder 650 in a movable manner, the button body 640 is affected by the biasing force of the compression spring 660 more directly. Therefore, the accuracy can be improved in bringing back the button body 640 to the original position by the compression spring 660, and rattle can thus be prevented in button operation more effectively.
[0695] According to the present invention as above, by pushing in the lock pin to the engaging parts, the taper of the lock pin can abut the tapered support of the hole wall of engaged parts as well as the shaft tip can abut the tip support. In this way, the lock pin can be reliably pushed into the engaged parts, as well as rattle or noise can be prevented.
[0709] According to the present invention as described above, since the biasing unit to bring back the button to the original position can be placed near the button, the accuracy can be improved in bringing back the button to the original position. Therefore, rattle can be prevented in button operation.
[0711] According to the present invention as above, since the biasing unit is provided between the button which is attached to the button mount and the button body which is held by this button holder in a movable manner, the button body is affected by the biasing force of the compression spring more directly. Therefore, the accuracy can be improved in bringing back the button to the original position by the biasing unit, and rattle can thus be prevented in button operation more effectively.

In U.S. 8,246,116 to Sutter Jr. et al. note figure 7:
This tapered coupling of the engaging projection 38 of the latch member 20 and the latch receiving notch provides a wedging action that eliminates free play, and subsequent buzz, squeak and rattle within the assembly.

U.S. Patent 11,148,569 to Xu et al. provides a head restraint with a locking pawl 500.

Note element 530’ in U.S. Patent 10,427,572 to Jiang et al.  which seems structurally similar to the pawl of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636